UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-2108


GJERGJ PLLUMAJ, a/k/a George Plumaj; FILE PLLUMAJ, a/k/a
File Plumaj,

                Petitioners,

          v.

JEFFERSON B. SESSIONS III, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 7, 2017                   Decided:   March 16, 2017


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Paul DiRaimondo, DIRAIMONDO & MASI, LLP, Melville, New
York, for Petitioners.     Benjamin C. Mizer, Principal Deputy
Assistant   Attorney  General,   Linda S.   Wernery,   Assistant
Director,   Thankful  T.   Vanderstar, Office   of   Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gjergj and File Pllumaj, natives and citizens of Albania,

petition for review of an order of the Board of Immigration

Appeals (Board) denying their third motion to reopen.                   We deny

the petition for review.

      We review the denial of a motion to reopen for abuse of

discretion.     8 C.F.R. § 1003.2(b) (2016); Mosere v. Mukasey, 552
F.3d 397, 400 (4th Cir. 2009).               The “denial of a motion to

reopen is reviewed with extreme deference, given that motions to

reopen are disfavored because every delay works to the advantage

of   the   deportable   alien   who    wishes    merely   to   remain   in   the

United States.”      Sadhvani v. Holder, 596 F.3d 180, 182 (4th Cir.

2009) (internal quotation marks omitted).                 The motion “shall

state the new facts that will be proven at a hearing to be held

if the motion is granted and shall be supported by affidavits or

other evidentiary material.”           8 C.F.R. § 1003.2(c)(1) (2016).

It “shall not be granted unless it appears to the Board that

evidence sought to be offered is material and was not available

and could not have been discovered or presented at the former

hearing.”     Id.    We will “reverse the denial of such a motion

only if the [Board] acted arbitrarily, irrationally, or contrary

to law.”    Prasad v. Holder, 776 F.3d 222, 225 (4th Cir. 2015).

      We have reviewed the record and considered the Petitioners’

arguments     and   conclude    that   the      Board   did    not   abuse   its

                                       2
discretion     in   denying   reopening.      Accordingly,     we    deny   the

petition for review.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                           PETITION DENIED




                                       3